Citation Nr: 1713807	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Larry Shuh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2010.  In April 2015, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was remanded in July 2015, and has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD resulting from an in-service stressor.  Specifically, he states that he witnessed an assault of another soldier, which resulted in that soldier's death, in December 1977.  He testified that his tour of duty in Korea was extended so that he could testify in the Court-Martial involving the death.  

The appeal was remanded in July 2015 for the AOJ attempt to obtain corroboration of the Veteran's claimed stressor.  If successful, the Veteran was to be afforded a VA examination to determine whether he has PTSD, or other psychiatric disorder, resulting from the event.  In this regard, the evidence shows that the Veteran has been diagnosed as having major depression and anxiety, as well as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for service connection for PTSD also includes other diagnosed mental conditions).  The AOJ was unable to obtain the requested information, and the appeal was returned to the Board in May 2016.  

However, shortly thereafter, a redacted copy of the pertinent Army Criminal Investigation Division (DIC) report, dated in February 1978, was obtained by the Veteran's representative, and submitted directly to the Board.  This report verifies that the Veteran was a witness to an incident in which one soldier (the accused) and another soldier (the victim) "while intoxicated, became involved in an argument, that led to an affray in which [victim] died as a result of [accused] choking him on the throat by his arm."  

These records show that the accused was found "not guilty" of involuntary manslaughter by a special court martial convened in February 1978.  The Veteran was one of the witnesses to the incident, and according to the Agent's Investigation Report (Exhibit 9, page 22 of the VBMS file), stated that he saw the accused with his arms around the victim's neck, and the accused appeared to be choking him.  The victim collapsed and urinated.  He then saw the accused get off the victim and strike him on the right side of the face with his closed fist.  

Further details were provided in a Sworn Statement, dated in November 1977, which, although redacted, is presumably from the Veteran because he was the only one of the three interviewed witnesses who had the rank of SP4.  Also, he stated that his glasses were knocked off while he was trying to break up the fight, and service treatment records show that the Veteran was prescribed glasses throughout his period of active duty.    

Many features of the Veteran's later account of events are not substantiated by this investigation report.  For instance, there is no indication that he was kept in Korea for an additional three months because of the judicial proceedings.  He stated that he was fearful because he was a material witness and his account differed from the account of the other witnesses, which he apparently believed might single him out for threats or retaliation.  However, in fact, all witness accounts were very similar.  He stated that his statement was different because he had denied that the victim had been choked; he indicated that the witnesses would have stopped the fight if that were the case.  However, his affidavit in service describes a "choke hold," and he (and at least one other witness) stated that the Veteran and another soldier had tried to break up the fight.  The Veteran reported that his glasses had been knocked off as a result.  

It is well known that an individual's recollection of an event may not be accurate in all respects, especially where, as in this case, many years have passed since the event.  Nevertheless, the essence of his statement, that he saw a fight between the two individuals, one of whom died, is substantiated.  Indeed, the contemporaneous report shows that he witnessed the actual death of the victim.  The stressor involving the Veteran's having witnessed a fight between two soldiers, as well as the actual death of one of the participants, is verified.  

The Veteran reports that his treatment for his psychiatric complaints has been through his family physician.  There are no records establishing a diagnosis of PTSD or any other chronic psychiatric disorder that has been attributed to the verified stressor.  The Veteran, through counsel, believes a formal VA examination is now warranted.  The Board agrees.  Accordingly, the Veteran must be afforded an examination to ascertain whether he has a current acquired psychiatric disability, including PTSD, which is etiologically related to that incident.  

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo an appropriate VA psychiatric examination to determine whether he has an acquired psychiatric disability, including PTSD, which was at least as likely as not caused or aggravated (i.e., increased in severity) by the verified in-service stressor that occurred in November 1977.  Briefly, the Veteran witnessed a fight between two soldiers, tried but was unable to stop the fight, and then saw the victim die.  

For details of the incident, the examiner's attention is drawn to the CID report dated in February 1978 (VBMS entry "Military Personnel Record" dated 5/23/2016).  The Veteran is identified by name as a witness in Exhibit 9 (p 18), and, as noted above, the Board finds that the November 1977 affidavit (redacted) identified Exhibit 2 (p 7) was given by the Veteran.  The electronic claims folder must be available to the examiner in conjunction with the examination, and the rationale for the opinion must be provided.

2.  After completing the above, the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, should be readjudicated based on the entirety of the evidence.  The AOJ is advised that the Veteran's exposure to a stressor has been verified; i.e., he saw a fight between 2 soldiers, was unable to stop the fight, and saw one soldier die.  If the claim remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




